Exhibit 10.1

[Execution Copy]

SEPARATION AGREEMENT AND GENERAL RELEASE

David S. Johnson (“Johnson”) has been employed by Kraft Foods Global, Inc.
(“Kraft”) as President, North America Commercial in Northfield, Illinois.
Johnson’s employment relationship with Kraft has ended and Kraft has offered
Johnson benefits as set forth in this Agreement, certain of which benefits are
greater than what Johnson is entitled to receive, and Johnson has decided to
accept Kraft’s offer. Therefore, Johnson and Kraft both agree and promise as
follows:

1.             Johnson’s last day of active work at Kraft was September 12,
2006; however, Johnson will be paid his regular salary by Kraft through October
31, 2006 (“Termination Date”). Johnson will thereafter not receive any further
salary payments from Kraft until May 1, 2007. After that date Johnson will be
paid the following Separation Payments by Kraft: (a) by May 10, 2007 a lump sum
payment, less applicable withholding, equal to six (6) months of Johnson’s base
salary in effect on the Termination Date; and (b) twelve (12) months of his
salary to be paid on a salary continuation basis, at his bi-weekly base salary
in effect on the Termination Date, from May 1, 2007 through April 30, 2008 (the
“Salary Continuation Period”). Johnson will be eligible to receive Kraft
medical, dental, life, long-term disability and personal accident insurance
coverage pursuant to the terms of these Kraft benefit plans as if he were an
employee until April 30, 2008. While he is on Salary Continuation Johnson’s cost
for medical and dental insurance coverage will be deducted from his Salary
Continuation payments; and, for the period from November 1, 2006 through April
30, 2007, Johnson will pay Kraft the applicable cost in a single lump sum within
thirty (30) days after receipt of an invoice from Kraft. Johnson will be
credited with pension service under Kraft’s Retirement Plan (both qualified and
non-qualified) from November 1, 2006 through April 30, 2008. Johnson will not be
eligible to receive Kraft short-term disability insurance coverage or business
travel accident coverage, or be eligible to make 401(k) Plan contributions or
receive Kraft’s matching contribution under the 401(k) Plan after the
Termination Date.

2.             Provided that Johnson complies with Sections 7, 10, 11 and 12 of
this Agreement, Johnson will receive a payment in respect of his 2006 annual
incentive award under the Kraft Management Incentive Plan (“MIP”) to be
pro-rated for the period from January 1, 2006 through the Termination Date and
paid on the basis of Johnson’s individual target percentage and the actual
business unit rating for Kraft for full fiscal 2006, as determined by the
Compensation Committee of Kraft’s Board of Directors (the “Committee”). This
payment, less required deductions, will be made at such time as MIP payments for
the 2006 performance period are made to Kraft’s senior executives. In addition,
Johnson will, provided that he complies with Sections 7, 10, 11 and 12 of this
Agreement, receive a payment of his 2004-2006 Long-Term Incentive Plan (“LTIP”)
award to be pro-rated from January 1, 2004 through the Termination Date and paid
on the basis of Johnson’s individual target percentage and the actual Kraft LTIP
rating, as determined by the Committee. This payment, less required deductions,
will be made at


--------------------------------------------------------------------------------




such time as LTIP payments for the 2004-2006 performance period are made to
Kraft’s senior executives.


3.             JOHNSON WILL BE ELIGIBLE FOR CONTINUED FINANCIAL COUNSELING IN
ACCORDANCE WITH CURRENT PRACTICE THROUGH THE END OF THE SALARY CONTINUATION
PERIOD.  IN ADDITION, JOHNSON WILL BE ELIGIBLE TO CONTINUE PARTICIPATING IN THE
KRAFT EXECUTIVE CAR POLICY THROUGH THE SALARY CONTINUATION PERIOD.  FOLLOWING
THE SALARY CONTINUATION PERIOD, JOHNSON WILL HAVE THE CHOICE OF PURCHASING THE
CAR BASED ON 100% OF THE WHOLESALE VALUE PLUS ALL APPLICABLE TAXES, LICENSE FEES
AND ANY ADMINISTRATIVE FEES CHARGED BY THE LEASING COMPANY, OR RETURNING THE CAR
TO KRAFT’S NORTHFIELD LOCATION OR ANOTHER MUTUALLY AGREED UPON LOCATION.  DURING
THE SALARY CONTINUATION PERIOD, KRAFT WILL CONTINUE TO BE RESPONSIBLE FOR PAYING
ALL NORMAL REPAIR, AND NORMAL MAINTENANCE.


4.             JOHNSON WILL BE ENTITLED TO EXERCISE ANY VESTED STOCK OPTIONS
THAT HE HOLDS IN ALTRIA GROUP, INC. (FORMERLY PHILIP MORRIS COMPANIES INC.) AND
KRAFT FOODS INC. STOCK PURSUANT TO THE TERMS OF THE APPLICABLE OPTION GRANT. 
HIS SEPARATION FROM EMPLOYMENT WILL BE TREATED FOR STOCK OPTION EXERCISE
PURPOSES AS AN INVOLUNTARY TERMINATION WITHOUT CAUSE AND HE WILL HAVE 12 MONTHS
FROM HIS TERMINATION DATE TO EXERCISE ANY UNEXERCISED OPTIONS.  JOHNSON WILL
FORFEIT ANY RIGHT, TITLE AND INTEREST TO HIS UNVESTED 2004, 2005 AND 2006 KRAFT
RESTRICTED STOCK AWARDS.


5.             KRAFT WILL PAY JOHNSON, IN A SINGLE LUMP SUM LESS REQUIRED
DEDUCTIONS, $1,877,000.  THIS PAYMENT WILL BE MADE TO JOHNSON BY OCTOBER 31,
2006.


6.             IF JOHNSON WERE TO DIE PRIOR TO HIS RECEIPT OF THE PAYMENTS DUE
HIM PURSUANT TO SECTIONS 1, 2 AND 5 ABOVE, KRAFT AGREES TO PAY JOHNSON’S
SURVIVING SPOUSE (OR ESTATE IF NO SURVIVING SPOUSE) ANY SALARY CONTINUATION
PAYMENTS NOT YET RECEIVED UNDER PARAGRAPH 1, THE PAYMENTS PROVIDED FOR IN
SECTION 2, AND THE LUMP SUM PAYMENT PROVIDED FOR IN SECTION 5, PROVIDED THAT IF
THE AMOUNT OF THE PAYMENTS DESCRIBED IN SECTION 2 HAVE NOT YET BEEN DETERMINED
AT THE TIME OF JOHNSON’S DEATH, SUCH PAYMENTS WILL BE MADE AT SUCH TIME AS THEIR
AMOUNT HAS BEEN DETERMINED.


7.             AS CONSIDERATION FOR KRAFT’S PAYMENT TO JOHNSON OF THE MONIES
PROVIDED FOR IN SECTIONS 1, 2 AND 5, JOHNSON AGREES THAT HE WILL NOT ENGAGE IN
PROHIBITED CONDUCT FROM THE DATE OF THIS AGREEMENT THROUGH OCTOBER 31, 2007. 
PROHIBITED CONDUCT WILL BE: (1) WORKING FOR, OR PROVIDING SERVICES, DIRECTLY OR
INDIRECTLY (WHETHER AS AN EMPLOYEE, CONSULTANT, OFFICER, DIRECTOR, PARTNER,
JOINT VENTURER, MANAGER, MEMBER, PRINCIPAL, AGENT, OR INDEPENDENT CONTRACTOR,
INDIVIDUALLY, IN CONCERT WITH OTHERS, OR IN ANY OTHER MANNER), TO ANY OF THE
COMPANIES LISTED BELOW, OR OF AN ENTITY THAT HAS A CONTROLLING EQUITY INTEREST
OR MANAGEMENT CONTROL OF ANY SUCH COMPANY, WITHOUT THE WRITTEN CONSENT OF
KRAFT’S EXECUTIVE VICE PRESIDENT GLOBAL HUMAN RESOURCES, OR DESIGNEE, SUCH
CONSENT TO BE PROVIDED BY KRAFT IN ITS SOLE AND ABSOLUTE DISCRETION; OR (2)
SOLICITING, DIRECTLY OR INDIRECTLY, ANY EMPLOYEE OF KRAFT TO LEAVE KRAFT AND TO
WORK FOR ANY OTHER ENTITY, WHETHER AS AN EMPLOYEE, INDEPENDENT CONTRACTOR OR IN
ANY OTHER CAPACITY.

2


--------------------------------------------------------------------------------




 

The companies are:  Cadbury Schweppes plc, Campbell Soup Company, The Coca-Cola
Company, ConAgra Foods, Inc., General Mills, Inc., Groupe Danone, H.J. Heinz
Company, Hershey Foods Corporation, Kellogg Company, Nestlé S.A., PepsiCo, Inc.,
The Procter & Gamble Company, Sara Lee Corporation, and Unilever N.V., or any
subsidiaries, affiliates or subsequent parent or merger partner if any of these
companies are acquired or merge.  For purposes of this Agreement, “affiliate” of
a specified person or entity means a person or entity that directly or
indirectly controls, is controlled by, or is under common control with, the
person or entity specified.

Should Johnson engage in Prohibited Conduct at any time prior to October 31,
2007 he will be obligated to pay back to Kraft all payments received pursuant to
this Agreement and Kraft will have no obligation to pay Johnson any payments
that may be remaining due under this Agreement. This will be in addition to any
other remedy that Kraft may have in respect of such Prohibited Conduct.  Kraft
and Johnson acknowledge and agree that Kraft will or would suffer irreparable
injury in the event of a breach or violation or threatened breach or violation
of the provisions set forth in Sections 5, 8, 9 and 10 and agree that in the
event of an actual or threatened breach or violation of such provisions Kraft
will be awarded injunctive relief in the federal or state courts located in
Illinois to prohibit any such violation or breach or threatened violation or
breach, without necessity of posting any bond or security, and that such right
to injunctive relief will be in addition to any other rights available under
this Agreement.

8.             Kraft will provide executive outplacement services to Johnson,
upon his request and will reimburse Johnson for his reasonable professional fees
incurred by him in connection with the negotiation and preparation of this
Agreement, provided, however, that Kraft’s obligation to pay for outplacement
services and professional fees, combined, will not exceed a maximum of $50,000.

9.             Johnson agrees to return all company property in his possession,
including documents, manuals, handbooks, notes, keys and any other articles he
has used in the course of his employment, no later than his Termination Date.

10.           Johnson acknowledges that during the course of his employment with
Kraft, he was entrusted with certain marketing, financial, product,
manufacturing, technical and other proprietary information and material which
are the property of Kraft.  Johnson agrees that, from the date of this Agreement
and following his Termination Date, he will not communicate or disclose to any
third party, or use for his own account, without the written consent of Kraft,
any of the aforementioned information or material, except as required by legal
process or unless and until such information or material becomes generally
available to the public through no fault of Johnson.  Nothing herein shall
preclude Johnson from using his general knowledge and expertise to fulfill job
responsibilities with a new employer.  Nothing in this Section 10 will prevent
Johnson from making any disclosure required by law or as a result of a court,
arbitration, administrative or similar proceeding (provided Johnson will request
confidential treatment of any such information and provide Kraft with reasonable
prior notice of the disclosure.)

3


--------------------------------------------------------------------------------




 

11.           Johnson agrees to keep the terms and substance of this Agreement
confidential, and that he will not disclose the terms of this Agreement or
matters out of which it arises to anyone, except his immediate family, his
financial advisors, his attorneys, or as may be required by law; provided,
however, that Johnson may disclose the terms of the non-compete/non-solicitation
provisions of Section 6 and the confidentiality provisions of Section 8 to any
prospective employer.

12.           Johnson agrees that, in discussing his relationship with Kraft and
its affiliated and parent companies and their business and affairs, he will not
disparage, discredit or otherwise treat in a detrimental manner Kraft, its
affiliated and parent companies or their officers, directors and employees. 
Kraft agrees that, in discussing its relationship with Johnson, it will not
disparage or discredit him or otherwise treat him in a detrimental way.  Nothing
in this Section 12 will prevent any person from making truthful statements to
the extent necessary with respect to any proceeding relating to this Agreement
or as required by law or as a result of a court, arbitration, administrative or
legislative proceeding, provided each party will provide reasonable notice to
the other of any statement required by law or any such proceeding.

13.           Johnson agrees to fully cooperate with Kraft and its affiliated
and parent companies in the defense of any matter in which he was involved
during his employment and to make himself reasonably available as required by
Kraft or its affiliated and parent companies or their counsel, subject to
Johnson’s other commitments.  In the event such a matter arises, Kraft or its
affiliated or parent companies will be solely responsible for all costs and fees
which may be incurred and will continue to indemnify Johnson to the fullest
extent permitted by law for all actions taken by him as an employee and/or
officer of Kraft.  If time incurred by Johnson on Kraft’s behalf becomes
substantial, Kraft shall pay Johnson a fee for his time and effort, such fee to
be mutually determined by Kraft and Johnson.

14.           In the event either Johnson or Kraft contests the interpretation
or application of any of the terms of this Agreement, the complaining party
shall notify the other in writing of the provision that is being contested.  If
the parties cannot satisfactorily resolve the dispute within thirty (30) days,
the matter will be submitted to arbitration.  An arbitrator will be chosen
pursuant to the American Arbitration Association’s (“AAA”) National Rules for
the Resolution of Employment Disputes from a panel submitted by the AAA Chicago,
IL office and the hearing shall be held at a mutually agreeable location in the
Chicago metropolitan area.  The arbitrator’s fees and expenses and filing fees
shall be borne equally by Johnson and Kraft.  The arbitrator shall issue a
written award which shall be final and binding upon the parties.

15.           Johnson is aware of his legal rights concerning his employment
with Kraft.  In consideration for the benefits being provided to Johnson
hereunder, Johnson (for himself, his heirs, legal representatives and assigns)
hereby waives, and generally releases Kraft, its affiliated companies and their
officers, directors, agents, and employees from, and agrees not to sue them for
any claims or causes of action existing on the date of this Agreement arising
out of his employment relationship with Kraft or the separation from that
employment.  This includes, but is not limited to, all claims under Title VII of

4


--------------------------------------------------------------------------------




 

the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act, the Employee Retirement Income Security
Act, or any other federal, state or local law dealing with employment
discrimination, and claims for breach of contract and wrongful discharge;
provided, however, that this release shall not waive any rights or claims that
arise after the date of this Agreement or that Johnson may have to benefits
under this Agreement, under any applicable Kraft employee benefit plan, program
or arrangement, or with respect to indemnification and/or insurance protection
for all actions taken by Johnson while an employee, officer and/or director of
Kraft or its affiliates or related enterprises.  In consideration for the above
release, Kraft, on behalf of itself and its affiliated companies, and their
officers, directors, agents and employees, hereby waives, and generally releases
Johnson from, and agrees not to sue him for any claims or causes of action
existing on the date of this Agreement arising out of his employment
relationship with Kraft or the separation from employment.

16.           Johnson is a participant in various plans operated by Kraft that
may or do provide non-qualified deferred compensation.  If any compensation or
benefits provided for by this Agreement or such plans may result in the
application of Section 409A of the Code, Kraft will, in agreement with Johnson
modify the Agreement or such plans in the least restrictive manner necessary in
order, where applicable, (i) to exclude such compensation from the definition of
“deferred compensation” within the meaning of said Section 409A, or (ii) to
comply with the provisions of said Section 409A, other applicable provisions of
the Code and/or any rules, regulations or other regulatory guidance issued under
such statutory provisions and to make such modification, in each case, without
any diminution in the value of the payments to be paid or provided to Johnson
pursuant to Sections 1, 2, 3, 4, 5 and 8 of this Agreement or such plans. To the
extent required in order to comply with Section 409A of the Code, amounts or
benefits to be paid or provided to Johnson pursuant to this Agreement will be
delayed to the first business day on which such amounts and benefits may be paid
to Johnson in compliance with said Section 409A.

17.           Johnson will continue to be entitled to indemnification in
accordance with applicable laws, the governing corporate documents of Kraft or
its affiliates, or applicable insurance policies, and will continue to be
covered by directors’ and officers’ insurance maintained by Kraft or its
affiliates, with respect to any liability Johnson incurs or incurred as a result
of his having served as an employee, officer and/or director of Kraft or its
affiliates or any related enterprises.

18.           Johnson is not obligated to seek other employment or to take any
action to mitigate any amounts payable under this Agreement, which amounts will
not be subject to offset.  This Agreement will be binding upon and inure to the
benefit of the parties and their respective successors and Kraft shall require
any successor to assume and agree to perform this Agreement.  This Agreement may
not be amended except by written agreement of Johnson and Kraft.  This Agreement
may be executed in counterparts, each of which will be deemed original but all
of which one and same Agreement.  Signatures may be delivered by facsimile or in
pdf format.

5


--------------------------------------------------------------------------------




 

19.           By signing below Johnson acknowledges that he has thoroughly read
this Agreement.  He also acknowledges that he has been advised to consult an
attorney prior to executing this Agreement and that he has 21 days to review
this Agreement before signing it, and an additional 7 days after signing it to
revoke it.  In addition, Johnson agrees that he has full understanding and
knowledge of the terms and conditions of this Agreement, and that he understands
that these terms will be final and binding upon Johnson and upon Kraft 7 days
from the execution of this Agreement.

 

/s/ DAVID S. JOHNSON

 

Date:

10/18/06

 

DAVID S. JOHNSON

 

 

 

 

 

The undersigned hereby certifies that David S. Johnson appeared before me and
signed this document and verified that he signed this Agreement voluntarily.

 

/s/ CATHERINE MILLER

 

Date:

10/18/06

 

Notary Public

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Seal
Catherine Miller
Notary Public State of Illinois
My Commission Expires 11/18/07

 

 

 

 

 

 

My Commission Expires:

 

 

 

 

11/18/07

 

 

 

 

 

 

 

 

 

ACCEPTED FOR KRAFT FOODS GLOBAL, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ KAREN J. MAY

 

 

 

 

Title:

EVP Global Human Resources

 

 

 

 

Date:

10/19/06

 

 

 

 

 

 

6


--------------------------------------------------------------------------------